DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/03/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cecily O’Regan, attorney of record, on 7/20/2022.

The application has been amended as follows: 
Claim 1:
An insertion device for inserting an IUD comprising: an elongated sheath having a proximal end and a distal end, a lumen extending between the proximal end and the distal end wherein the elongated sheath defines an axis for operation of the insertion device and wherein the IUD is positionable within the elongated sheath; an elongated inner member having a proximal end and a distal end disposable within the lumen of the elongated sheath wherein a proximal end of the IUD is positionable adjacent the distal end of the elongated inner member; and a proximally positioned user interface, wherein the proximally positioned user interface further comprises an elongated channel on an upper user interface surface, a moveable sheath slider with an upper surface, a lower surface, two side surfaces, and a depression on the upper surface of the moveable sheath slider facing an exterior of the user interface, a lateral rail extending away from  a first side surface of the two side surfaces, and a lateral detent arm extending away from  a first side surface of the two side surfaces of the moveable sheath slider, and a string control slider having an interiorly facing slider channel and an interiorly facing detent in the interiorly facing slider channel, wherein the lateral rail of the moveable sheath slider slidably engages the interiorly facing slider channel of the string control slider and the moveable sheath slider is moveable within the elongated channel of the user interface and within the interiorly facing slider channel of the string control slider.

Claim 4:
An insertion device for inserting an IUD comprising: an elongated sheath having a proximal end and a distal end, a lumen extending between the proximal end and the distal end wherein the elongated sheath defines an axis for operation of the insertion device and wherein the IUD is positionable within the elongated sheath; an elongated inner member having a proximal end and a distal end disposable within the lumen of the elongated sheath wherein a proximal end of the IUD is positionable adjacent the distal end of the elongated inner member; a proximally positioned user interface, wherein the proximally positioned user interface further comprises an elongated channel, a moveable sheath slider with an upper surface, a lower surface, two side surfaces, and a depression on as the upper surface of the moveable sheath slider facing an exterior of the user interface, an exterior rail extending away from  a first side surface of the two side surfaces of the moveable sheath slider, and a lateral detent 18 arm extending away from  a first side surface of the two side surfaces of the moveable sheath slider, and a string control slider having a distal interior facing slider channel operable to receive the  exterior rail of the moveable sheath sliders wherein the exterior rail of the moveable sheath slider slidably engages the interiorly facing slider channel of the string control slider and the moveable sheath slider is moveable within the elongated channel of the user interface and within the interiorly facing slider channel of the string control slider.

Claim 13:
The insertion device of claim 4, wherein the moveable sheath slider further comprises a second rail along  a second side surface of the two side surfaces of the moveable sheath slider and a second lateral detent arm.

Claim 33:
The insertion device of claim 1, wherein the moveable sheath slider further comprises a second lateral rail along  a second side surface of the two side surfaces of the moveable sheath slider and a second lateral detent arm.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant amended in the claim set of 5/08/2022 to add language of “wherein the lateral rail of the moveable sheath slider slidably engages the interiorly facing slider channel of the string control slider and the moveable sheath slider is moveable within the elongated channel of the user interface and within the interiorly facing slider channel of the string control slider” to claim 1 and “wherein the exterior rail of the moveable sheath slider slidably engages the interiorly facing slider channel of the string control slider and the moveable sheath slider is moveable within the elongated channel of the user interface and within the interiorly facing slider channel of the string control slider”, wherein this amendment cements in the disclosed telescopic relationship between the moveable sheath slider and string control slider of this insertion device, wherein the language of “wherein the lateral rail of the moveable sheath slider slidably engages the interiorly facing slider channel” and “wherein the exterior rail of the moveable sheath slider slidably engages the interiorly facing slider channel of the string control slider” provides a direct structural relationship with the rail slidably engaging the interior channel of the string control slider. The best prior art of record is: Deckman US 20130014762 A1 which provides an embodiment Fig. 14A-14B with a sheath control slider 1442 and string control slider 1446 with the same telescoping relationship [0119-0120]; however, lacks disclosure the newly amended “slidably engages” interaction between the rail and interiorly facing slider channel of the string control slider. Previously, Chiu US 20170021511 A1 was relied on to teach a rails 41 from an analogous slider 40 (Fig. 2); however, this lacks the “rail” slidably engaging with an interior channel of another slider. Furthermore, Examiner finds that there is no other appropriate prior art to suggest the newly amended features of claims 1 and 4. Thus claims 1 and 4 and their dependent claims are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1, 4-6, 8-17, 27-37 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        7/20/2022

/KERI J NELSON/Primary Examiner, Art Unit 3786